Citation Nr: 0126526	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  01-07 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for skin cancer claimed 
as a result of exposure to ionizing radiation and 
asbestos.

2. Entitlement to service connection for a lung disorder 
claimed as a result of exposure to ionizing radiation and 
asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1956 to 
August 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied the veteran's claims of entitlement to 
service connection for lung problems, emphysema and skin 
cancer due to ionizing radiation and asbestos exposure.  The 
veteran subsequently perfected this appeal.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.  

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.

The veteran contends that he is entitled to service 
connection for skin cancer and a lung disorder as a result of 
exposure to ionizing radiation during service.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997).  First, there are certain 
types of cancer that are presumptively service connected 
specific to radiation-exposed veterans.  38 U.S.C.A. 
§ 1112(c) (West 1991 & Supp. 2001); 38 C.F.R. § 3.309(d) 
(2001).  Second, "radiogenic diseases" may be service 
connected provided certain conditions are met.  38 C.F.R. 
§ 3.311 (2001).  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined as either a 
veteran who while serving on active duty, active duty for 
training or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i) (2001).  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan by United States forces during the period beginning on 
August 6, 1945 and ending on July 1, 1946; or internment as a 
prisoner of war (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki during the period from August 
6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii) 
(2001).

The term "onsite participation" is defined as: a) presence 
at a test site, or performance of official military duties in 
connection with ships, aircraft, or other equipment used in 
direct support of a nuclear test during the official 
operational period of an atmospheric nuclear test; b) 
presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test 
during the six month period following the official 
operational period of an atmospheric nuclear test; c) service 
as a member of the garrison or maintenance forces on Eniwetok 
during the periods June 21, 1951 through July 1, 1952, August 
7, 1956 through August 7, 1957, or November 1, 1958 through 
April 30, 1959; d) assignment to official military duties at 
Naval shipyards involving the decontamination of ships that 
participated in Operation Crossroads.  38 C.F.R. 
§ 3.309(d)(3)(iv) (2001).  

Evidence of record establishes that the veteran was stationed 
aboard the USS Navarro and participated in Operation HARDTACK 
in the spring of 1958.  For tests conducted by the United 
States, the term "operational period" includes 
participation in Operation HARDTACK I for the period April 
28, 1958 through October 31, 1958.  38 C.F.R. 
§ 3.309(d)(3)(v)(O) (2001).  Accordingly, the Board finds 
that the veteran is considered a "radiation exposed 
veteran" as defined by the provisions of 38 C.F.R. 
§ 3.309(d)(3).

Because the veteran's claimed disabilities (skin cancer and a 
lung disorder) are not included among the diseases specified 
at 38 C.F.R. § 3.309(d)(2), the Board finds that the 
veteran's claims cannot be evaluated under the regulations 
governing presumptive service connection based on radiation 
exposure.

As previously discussed, service connection can be 
established for radiogenic diseases.  A "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia, 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors 
of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostrate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2) 
(2001).  If a claim is based on a disease other than one of 
those listed, VA shall nevertheless consider the claim under 
the provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(b)(4) (2001).  

Pursuant to 38 C.F.R. § 3.311, where it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to any compensable degree within any 
applicable presumptive period as specified in § 3.307 or 
§ 3.309, and it is contended that disease is a result of in-
service exposure to ionizing radiation, an assessment will be 
made as to the size of the radiation dose or doses.  
38 C.F.R. § 3.311(a)(1) (2001).

A December 1999 physical examination report from the Cooper 
Clinic indicates that the veteran had a squamous cell 
carcinoma excised from the skin in 1997.  The examination 
also revealed a mole on the left side of the veteran's back 
which was subsequently removed and sent to pathology.  The 
Board notes that the veteran identified treatment by Dr. 
Magnus in Fort Smith, Arkansas for skin cancer.  The RO 
notified the veteran that it was unable to find a business 
address for Dr. Magnus and the veteran never responded.  As 
such, the claims folder does not contain these records.
 
As indicated, the record does contain evidence of a diagnosis 
of a radiogenic disease, skin cancer, which the veteran 
contends is a result of exposure to ionizing radiation.  
Consequently, a dose assessment must be obtained.  See 
38 C.F.R. § 3.311(a)(1) (2001).  The Board notes that the RO 
requested a copy of the 
DD-1141 or records of exposure to radiation and was informed 
that the information requested is not a matter of record.  It 
does not appear, however, that a dose assessment was 
requested.

The veteran also contends that his current lung disorder is 
related to exposure to ionizing radiation.  A lung disorder 
is not a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2) 
(2001).  In order to consider the veteran's claim for a lung 
disorder under 38 C.F.R. § 3.311, the veteran must cite or 
submit competent scientific or medical evidence that a lung 
disorder is a radiogenic disease.  38 C.F.R. § 3.311(b)(4) 
(2001).  The veteran has not submitted any such evidence and 
as such, no further development under this section is 
required.  The veteran's claim of entitlement to service 
connection for a lung disorder should instead be considered 
under the regulations for direct service connection.

In this regard, the veteran has asserted that his current 
lung disorder is the result of asbestos exposure during 
service.  According to the veteran's DD-214, he was a 
boatswain's mate.  The veteran reports that while serving 
aboard the USS Navarro he slept on the top rack in his 
compartment, under a steam pipe and other small pipes that 
were supposedly coated and wrapped with asbestos.  The 
veteran further reports that since discharge from the service 
he has had bad lung problems with numerous bouts of 
pneumonia.
In developing this claim, the RO requested records of 
asbestos exposure during service from the National Personnel 
Records Center.  In response, the RO was notified as follows:

We have no way of determining to what 
extent [the veteran] was exposed to 
asbestos during his Naval service.  We 
know General Specifications for Ships 
during this period, required heated 
surfaces to be covered with an insulating 
material and it is highly probable that 
asbestos products were used to achieve 
this end.  Items that required insulation 
included piping, flanges, valves, 
fittings, machinery, boilers, 
evaporators, and heaters.  [The 
veteran's] occupation was as a Seaman 
(SN).  The probability of exposure to 
asbestos is minimal.  However, a positive 
statement that the veteran was or was not 
exposed cannot be made.

While the veteran is not competent to testify to a 
relationship between any current lung disorder and exposure 
to asbestos during service, he is competent to testify as to 
the facts of his asbestos exposure.  See McGinty v. Brown, 4 
Vet. App. 428 (1993).

In August 2000, the veteran was seen at the Cooper Clinic 
status post appendectomy.  While in the hospital, the veteran 
had some lung problems and it was noted that he had chronic 
obstructive pulmonary disease (COPD) type changes on x-ray.  
The physician did not offer an opinion as to the etiology of 
the veteran's lung problems. 

Pursuant to the VCAA, a medical opinion should be obtained if 
the evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  This duty was 
clarified in the implementing regulations which specify that 
a medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service,...; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  66 
Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

As indicated, the veteran has a current diagnosis of COPD and 
he has reported asbestos and radiation exposure during 
service.  The record does not contain medical evidence of a 
relationship between the veteran's current lung disorder and 
his military service.  However, the record does contain 
evidence of post-service treatment for lung problems, 
including pneumonia, on various occasions.  As such, a VA 
examination is necessary to obtain an accurate diagnosis of 
the veteran's lung disorder as well as an etiology opinion.
 
Also for consideration is the provision related to asbestos-
related lung disease contained in the VA ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part VI, 7.21 (Change 62, Oct. 3, 
1997).  The VA General Counsel has held that the procedures 
set forth in 7.21(d)(1) must be followed in the adjudication 
of claims based on asbestos exposure.  VAOPGCPREC 4-2000 
(April 2000).  Additionally, consideration must be given to 
causal factors set forth in 7.21(a), (b), and (c), although 
such are not substantive in nature.  Id. 

Accordingly, this case is remanded as follows:

1. The veteran should be contacted and 
requested to identify all VA and non-
VA treatment for skin cancer or a lung 
disorder since discharge from service.  
The veteran should be specifically 
requested to identify the complete 
name and address of the medical 
provider who removed the squamous cell 
carcinoma in 1997.  After obtaining 
appropriate authorization, the RO 
should request copies of pertinent 
treatment reports not currently of 
record.  Any reports obtained should 
be associated with the claims folder.

2. If the medical evidence indicates the 
veteran has been diagnosed with skin 
cancer, the RO should develop the 
veteran's claim for service connection 
for a radiogenic disease pursuant to 
the provisions of 38 C.F.R. § 3.311.  
Specifically, the RO should obtain a 
dose assessment from the appropriate 
source.  If it is determined by the 
dose estimate that the veteran was 
exposed to ionizing radiation, and he 
subsequently developed a radiogenic 
disease within the specified time 
period, the case must be referred to 
the VA Under Secretary for Benefits.

3. The veteran should again be contacted 
and requested to provide information 
regarding his asbestos exposure during 
active service.  Additionally, the 
veteran should identify pre and post 
service asbestos exposure including 
his places of employment and job 
descriptions.

4. Thereafter, the veteran should be 
afforded a VA examination to determine 
whether the veteran currently has an 
asbestos related lung disorder.  The 
examination should include chest 
radiographs and any other testing 
deemed necessary.  The veteran's 
claims folder, to include a copy of 
the M21-1, 7.21, must be reviewed by 
the examiner in conjunction with the 
examination.  If the veteran is 
diagnosed with a current asbestos 
related lung disorder, the examiner 
should provide an opinion, based on 
the examination and review of all 
evidence, as to whether it is likely, 
unlikely, or at least as likely as not 
that any current lung disorder is 
related to in-service asbestos 
exposure.  In the opinion, the 
examiner should consider and address 
all relevant factors contained in M21-
1, 7.21.  If the veteran is not found 
to have an asbestos related lung 
disorder, the examiner should provide 
an opinion, based on a review of all 
the evidence as to whether it is 
likely, unlikely, or at least as 
likely as not that any current lung 
disorder is related to the veteran's 
active service.  A complete rationale 
for any opinion provided should be set 
forth in the examination report.

5. The RO should review the claims file 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) are fully complied 
with and satisfied.

6. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether service connection for 
skin cancer and a lung disorder, 
claimed as a result of exposure to 
ionizing radiation and asbestos, is 
warranted.  If the benefits sought on 
appeal remain denied, the appellant 
and the appellant's representative 
should be provided with a 

7. supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be 
returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2001).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




